Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s amendment filed on 9/7/2022 has been received; Claims 21-25, 27, 28, 30-35, 37, 38, 40, 41, 43-45 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/6/2022 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-24, 27-34, 37-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of U.S. Patent No. 10,595,593. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are in regards to similar claim matter even though different term language is used. Also, the current application is broader than the patented invention.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claims 21, 42 & 44 recite “only on plane”.
Claims 31 & 41 recite “exposed outer side surface”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-25, 27, 28, 30-35, 37, 38, 40-42, 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21, 42 & 44 recite “only on plane”. What is only one plane? Also, how can a comprising claim include only one plane when multiple planes could be present since the claim is an all inclusive claim. “The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.” MPEP. 2111.03. Such a limitation lacks detailed support in the instant specification. Also, such limitation renders the claim indefinite since it is not clear what structural limitation applicant intends to cover
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21, 22, 24, 27, 28, 30, 31, 34, 37, 38 & 40-41 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Garvie (USPN 7,047,674).
Regarding Claim 21, Garvie discloses a spike (26, Figure 2) for an article of footwear (Col. 3, lines 33-38), the spike comprising: a first portion (10, Figure 1) configured to be attached to the article of footwear  (Col. 3, lines 33-38) and being formed from a first polymeric material having a first hardness (Col. 3, lines 47-60 & Col. 4, lines 8-24 “harder insert 10 than traction member 28”), the first portion including a base (12) extending from a first end (1st end, see annotated Figure 1 below) to a second end (2nd end, see annotated Figure 1 below) along an axial direction and a first flange (18) extending radially outwardly from the first end of the base, the first flange having a first mating surface (1st mating surface, see annotated Figure 1 below) formed on an opposite side of the first flange than the base and an exposed surface opposite the first mating surface (exposed, see annotated Figure 3 below); and a second portion (28) including a second flange (2nd flange, see annotated Figure 1 below) having a second mating surface (2nd mating surface, see annotated Figure 1 below) attached to the first mating surface of the first portion (Figures 2 & 3) the second portion forming a ground-engaging surface of the spike (Col. 4, lines 36-53), and being formed from a second material having a second hardness that is less than the first hardness (Col. 3, lines 47-60 & Col. 4, lines 8-24 “harder insert 10 than traction member 28”), wherein the first flange contact the second flange in only one plane (inasmuch is understood by applicant by “only one plane”, Garvie only contacts the first flange to the second flanges in the plane annotated in the figure below. Although other planes are present is immaterial since the claim as a whole is a comprising claim).  
Regarding Claim 22, Garvie discloses the second material is formed from a polymeric material (Col. 4, lines 8-24).  
Regarding Claim 24, Garvie discloses the first portion is chemically bonded to the second portion (Col. 4, lines 13-17, “rigidly bond in the injection molding process” which is a chemical bond since heating and cooling during the injection process chemically bonds the two portions).  
Regarding Claim 27, Garvie discloses the first portion includes a projection (19) extending into and surrounded by the second portion (Figure 2).   
Regarding Claim 28, Garvie discloses the first portion includes a fastener operable to attach the first portion to the article of footwear (Col. 1, lines 31-38 & Col. 3, lines 33-38), the fastener includes a series of threads (14, Col. 3, lines 33-38).  
Regarding Claim 30, Garvie discloses an article of footwear incorporating the spike of Claim 21 (Col. 3, lines 33-38).  
Regarding Claim 31, Garvie discloses a spike (26, Figure 2) for an article of footwear (Col. 3, lines 33-38), the spike comprising: a first portion (10, Figure 1) configured to be attached to the article of footwear (Col. 3, lines 33-38) and being formed from a nylon material having a first hardness (Col. 3, lines 47-60 & Col. 4, lines 8-24, “nylon”, “harder insert 10 than traction member 28”); the first portion including a base (12) extending from a first end (1st end, see annotated Figure 1 below) to a second end (2nd end, see annotated Figure 1 below) along an axial direction and a first flange (18) extending radially outwardly from the first end of the base, the first flange having a first mating surface (1st mating surface, see annotated Figure 1 below) formed on an opposite side of the first flange than the base, an exposed surface opposite the first mating surface (exposed, see annotated Figure 3 below) and an exposed outer side surface (inasmuch is understood by applicant, the first flange has an exposed outer side surface since the surface is exposed to an outer side surface which is the second flange); and a second portion (28) including a second flange (2nd flange, see annotated Figure 1 below) having a second mating surface (2nd mating surface, see annotated Figure 1 below) attached to the first mating surface of the first portion (Figures 2 & 3), the second portion forming a ground-engaging surface of the spike (Col. 4, lines 36-53) and being formed from a polymeric material having a second hardness that is less than the first hardness (Col. 3, lines 47-60 & Col. 4, lines 8-24, “harder insert 10 than traction member 28”).  
Regarding Claim 34, Garvie discloses the first portion is chemically bonded to the second portion (Col. 4, lines 13-17, “rigidly bond in the injection molding process” which is a chemical bond since heating and cooling during the injection process chemically bonds the two portions).  
Regarding Claim 37, Garvie discloses the first portion includes a projection (19) extending into and surrounded by the second portion (Figure 2).   
Regarding Claim 38, Garvie discloses the first portion includes a fastener operable to attach the first portion to the article of footwear (Col. 1, lines 31-38 & Col. 3, lines 33-38), the fastener includes a series of threads (14, Col. 3, lines 33-38).  
Regarding Claim 40, Garvie discloses an article of footwear incorporating the spike of Claim 31 (Col. 3, lines 33-38).
Regarding Claim 41, Garvie discloses wherein the first flange has an exposed outer side surface (inasmuch is understood by applicant, the first flange has an exposed outer side surface since the surface is exposed to an outer side surface which is the second flange).  

    PNG
    media_image1.png
    397
    497
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    300
    421
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23, 32 & 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garvie (USPN 7,047,674) in view of Briant (US 2002/0174571).
Regarding Claims 23 & 33, Garvie does not specifically disclose wherein the second material is rubber. However, Briant discloses that various components of removably engaging spikes can be made of different materials such as rubber (Paragraph 46). Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify second material of Garvie as claimed and as taught by Briant, since making various components of a spike with the claimed material (rubber) are well known in the art for spikes. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding Claim 32 Garvie does not specifically disclose the nylon material contains at least 30% weight of nylon.  However, Briant discloses that various components of removably engaging spikes can be made of different materials including nylon with a certain percent (Paragraph 46). Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify first material of Garvie as claimed and as taught by Briant, since making various components of a spike with the claimed material (at least 30% weight of nylon) are well known in the art for spikes. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Claims 25 & 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garvie (USPN 7,047,674) in view of Locke (US 2010/0107450).
Regarding Claims 25, 26, 35 & 36, Garvie does not specifically disclose the first portion includes a durometer between 40 and 75 on the Shore D scale and the second portion includes a durometer between 45 and 95 on the Shore A scale. However, Locke discloses the use of various durometers, especially having a first portion harder than a second portion (Claim 1, Para. 67-69 & 77-78). Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify and experiment with various hardness of the materials of Garvie as claimed and as taught by Locke, since making various components of a spike with the claimed material are well known in the art for spikes. Furthermore, it has been held to be within the general skill of a worker in the art to select a known hardness on the basis of its suitability for the intended use as a matter of obvious design choice.
Claims 43 & 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garvie (USPN 7,047,674) in view of Wood (USPN 7,086,183).
Regarding Claim 43, Garvie discloses a spike (26, Figure 2) for an article of footwear (Col. 3, lines 33-38), the spike comprising: a first portion (10, Figure 1) configured to be attached to the article of footwear  (Col. 3, lines 33-38) and being formed from a first polymeric material having a first hardness (Col. 3, lines 47-60 & Col. 4, lines 8-24 “harder insert 10 than traction member 28”), the first portion including a base (12) extending from a first end (1st end, see annotated Figure 1 below) to a second end (2nd end, see annotated Figure 1 below) along an axial direction and having a first diameter (1, see annotated Figure 1 above) and a first flange (18) extending radially outwardly from the first end of the base and having a first mating surface (1st mating surface, see annotated Figure 1 below) formed on an opposite side of the first flange than the base, the first flange having a second diameter (2, see annotated Figure 1 above) greater than the first diameter; a projection (19) extending from the first mating surface of the first flange, the projection including a third diameter (3, see annotated Figure 1 above)that is less than the first diameter and the second diameter (Figure 1) and a second portion (28) including a second flange (2nd flange, see annotated Figure 1 below) having a second mating surface (2nd mating surface, see annotated Figure 1 below) attached to the first mating surface of the first portion (Figures 2 & 3). Garvie doesn’t specifically disclose the plurality of ribs on the projection. However, Wood discloses a spike (Figures 4D & 9D) having a first portion (421 or 921) with a plurality of ribs (rib, see annotated Figures 4D & 9D below) on a projection. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the ribs to Garvie to have more ribs spaced apart of each other along the axial direction on the projection, as taught by Wood, in order to provide a secure and sturdy attachment between the two portions. The combination of Garvie and Wood, as modified, disclose the projection and the plurality ribs are embedded within the second portion (Garvie, Figure 4 & Wood, Figure 4D), the plurality of ribs being spaced apart from each other along the axial direction between the first flange and a distal end of the projection (Garvie, Figure 4 & Wood, Figure 4D).
Regarding Claims 44 & 45, Garvie discloses the first flange includes an exposed surface opposite the first mating surface (exposed, see annotated Figure 3 below) and an exposed outer side surface (inasmuch is understood by applicant, the first flange has an exposed outer side surface since the surface is exposed to an outer side surface which is the second flange).

    PNG
    media_image3.png
    386
    781
    media_image3.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new grounds of rejection as discussed supra.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732